 

EXHIBIT 10.18

 

AMENDMENT NUMBER 2 TO THE INVESTMENT AGREEMENT

 

This Amendment Number 2 to the Investment Agreement by and between the Company
and the Investor, dated June 14, 2010 and as amended on May 31, 2012 (the
“Investment Agreement”) is dated as of February 7, 2013, between BNC Bancorp, a
corporation organized under the laws of North Carolina (the “Company”), and
Aquiline BNC Holdings LLC, a Delaware limited liability company (including its
successors and assigns, the “Investor”).

 

RECITALS

 

WHEREAS, the Investor intends to convert its 1,804,566 shares of Series B
Preferred Stock into 1,804,566 shares of Non-Voting Common Stock, pursuant to
the terms of the Series B Preferred Stock (as amended on February 7, 2013), and
is, concurrently with the execution of this amendment, providing written notice
to the Company requesting that the Company convert such shares of Series B
Preferred Stock into Non-Voting Common Stock (the “Conversion”); and

 

WHEREAS, in connection with the Conversion, the Company and the Investor intend
to amend the Investment Agreement.

 

NOW, THEREFORE, the Company and the Investor hereby agree that Section 4.7 of
the Investment Agreement is hereby amended and restated as follows:

 

Extension Period. Notwithstanding anything to the contrary contained in this
Agreement, if, during the 180-day period commencing on February 7, 2013, there
exists a period (the “Section 16(b) Period”) during which the exercise by the
Investor of its rights pursuant to Section 4.2 (or the purchase of New
Securities in connection with such exercise) would result in liability under
Section 16(b) of the Exchange Act, as amended, or the rules and regulations
promulgated thereunder, the period during which such rights pursuant to Section
4.2 may be exercised shall be extended for the equivalent number of days of such
Section 16(b) Period.

 

*       *       *

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment Number 2 to
the Investment Agreement to be duly executed by their respective authorized
signatories as of the date first indicated above.

 

  BNC BANCORP       By: /s/ David B. Spencer   Name: David B. Spencer   Title:
EVP/CFO       AQUILINE BNC HOLDINGS LLC   a Delaware limited liability company  
   

By: Aquiline Financial Services Fund L.P., member of 

  Aquiline BNC Holdings LLC       By: Aquiline Capital Partners GP LLC, general
partner of Aquiline Financial Services Fund L.P.       By: /s/ Sandra Wijnberg  
Name:   Sandra Wijnberg   Title:    Authorized Person

 

 

 